Citation Nr: 0900082	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  03-23 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date prior to October 19, 2001, 
for service connection for the cause of the veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
February 1970, including service in the Republic of Vietnam.  
The veteran died in September 1993 and the appellant is the 
veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2006 of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
implementing a decision of the Board in August 2006, granting 
service connection for the cause of the veteran's death. 

The appellant cancelled her request for a hearing before the 
Board.  


FINDINGS OF FACT

1. The veteran served on active duty from September 1965 to 
February 1970, including service in the Republic of Vietnam, 
and he died in September 1993 as a result of a neuroendocrine 
tumor, which was subsequently linked to the lung as the 
primary site of the cancer. 

2. In December 1995, the appellant filed a claim for death 
pension benefits, which was adjudicated, or a claim for 
dependency and indemnity compensation, including service 
connection for the cause of the veteran's death, which was 
not adjudicated, but deemed denied. 

3. On October 19, 2001, the appellant's current claim of 
service connection for the cause of the veteran's death was 
received at the RO. 



4. In a decision in August 2006, on the basis of a legal 
presumption of service connection, the Board granted service 
connection for the cause of the veteran's death due to a 
liberalizing change in the law, effective in June 1994, 
adding lung cancer to the list of diseases associated with 
exposure to certain herbicides for a veteran who served in 
Vietnam during the Vietnam era. 


CONCLUSION OF LAW

An effective date of October 19, 2000, for the grant of 
service connection for the cause of the veteran's death is 
established.  38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§§ 3.114, 3.400, 3.816 (2008). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information 
The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in April 2002, on the underlying claim of service connection 
for the cause of the veteran's death.  


Where, as here, service connection has been granted, the 
claim has been more than substantiated, the claim has been 
proven, thereby rendering 38 U.S.C.A. §5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Once the claim of 
service connection have been substantiated, the filing of a 
notice of disagreement with the RO's decision about the 
effective date does not trigger additional 38 U.S.C.A. 
§ 5103(a) notice.  

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claim for an 
earlier effective date. Dingess, 19 Vet. App. 473; Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. 
Peake, 21 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In the claim for an earlier effective 
date, the claim is largely based on the record, and a VA 
medical opinion is not needed to decide the claim. 

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the appellant in developing the 
facts pertinent to the claim is required to comply with the 
duty to assist.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

The service personnel records show that the veteran was 
authorized to wear the Republic of Vietnam Campaign Medal 
with Device for six months service in 1967 in the Republic of 
Vietnam with the 133rd U.S. Naval Mobile Construction 
Battalion. 

The service treatment records contain no complaint, finding, 
history, treatment, or diagnosis of lung cancer. 

The veteran's certificate of death reveals that he died in 
September 1993 as a result of cardiorespiratory failure due 
to a neuroendocrine tumor.  The death certificate noted a 3-
year interval between the onset of the neuroendocrine tumor 
and the date of death.  There were no other significant 
conditions listed as contributing to death.

At the time of the veteran's death, service connection was 
not in effective for any disability. 

In December 1995, on VA Form 21-534, the appellant filed an 
Application for Dependency and Indemnity Compensation, Death 
Pension, and Accrued Benefits by a Surviving Spouse or Child 
(including Death Compensation if Applicable).  On the form, 
the appellant checked a box indicating that she was not 
claiming that the cause of the veteran's death was due to 
service.

In a letter, dated in January 1996, the RO notified the 
appellant that her claim for death pension benefits had been 
denied because her family income was excessive.  The letter 
included notice of the appellant's right to appeal the 
decision by the RO.  The appellant did not appeal file a 
notice of disagreement to initiate an appeal of the RO's 
adverse determination.

On October 19, 2001, the appellant again filed an Application 
for Dependency and Indemnity Compensation, Death Pension, and 
Accrued Benefits by a Surviving Spouse or Child (including 
Death Compensation if Applicable), and she submitted 
additional evidence.  

Private oncology report, dated in July 1990, shows that a 
bronchoscopy had not revealed the primary site of cancer, and 
that CT of chest revealed two nodules. 

Private medical records from 1991 to 1993 reveal that the 
veteran underwent hepatic resection in January 1991.  In July 
1992, the diagnosis was metastatic endocrine carcinoma in the 
coccyx and sacral regions.  In May 1993, the diagnosis was 
metastatic small cell carcinoma with activity in the neck, 
back, and hip.  In the terminal hospital summary, dated in 
September 1993, it was reported that the cancer was 
suggestive of small cell carcinoma of the lung. 

In a rating decision in February 2003, the RO denied service 
connection for the cause of the veteran's death, but did not 
address whether the veteran's death was caused by a 
respiratory cancer due to in-service exposure to herbicides.  

In March 2005, a private physician reported that the veteran 
had a neuroendocrine type tumor, consistent with small cell 
type, and most likely, the primary focus was the lung.  The 
physician believed that the veteran's diagnosis was primary 
lung cancer with liver metastasis with small cell histology.  
In the terminal hospital report, dated in September 1993, a 
physician suggested that the veteran's cancer began as small 
cell carcinoma of the lung.  

In March 2006, a VA oncologist expressed the opinion that 
veteran's fatal cancer was not likely caused by a disease 
associated with herbicide exposure because a CT scan in July 
1990 showed a less than .5mm nodule and a bronchoscopy was 
negative, and on follow-up in July 1992, the primary site of 
the cancer was unknown.

In a decision in August 2006, the Board granted service 
connection for the cause of the veteran's death on grounds 
that it was at least as likely as not the primary site of the 
veteran's fatal cancer was the lung, which is a disease 
presumed to be service connected for a veteran, who was 
exposed to certain herbicides in Vietnam. 

In a rating decision in November 2006, implementing the 
Board's decision, the RO assigned an effective date of 
October 19, 2001, the date of receipt of claim, for the grant 
of service connection for the cause of the veteran's death.  

Analysis 

In December 1995, on VA Form 21-534, the appellant filed an 
Application for Dependency and Indemnity Compensation, Death 
Pension, and Accrued Benefits by a Surviving Spouse or Child 
(including Death Compensation if Applicable). 

Under 38 U.S.C.A. § 5101(b)(1) and 38 C.F.R. § 3.152(b)(1), a 
claim by a surviving spouse for death pension shall be 
considered a claim for dependency and indemnity compensation.  
And the appellant's VA Form 21-534 constituted a claim for 
pension and a claim for dependency and indemnity 
compensation, which includes the claim of service connection 
for the cause of the veteran's death, and VA was obligated to 
adjudicate both claims.  The statute does not delve into the 
intent of the claimant and it does not allow a claimant to 
make an election.  In other words, it does not matter that 
the appellant elected not to pursue a claim for dependency 
and indemnity compensation.  Isenhart v. Derwinski, 3 Vet. 
App. 177 (1992).  

Although the RO adjudicate the death pension claim, the RO 
did not formally adjudicate the claim for dependency and 
indemnity compensation, including the claim of service 
connection for the cause of the veteran's death. 

As the RO did not formally adjudicate the claim for 
dependency and indemnity compensation, including the claim of 
service connection for the cause of the veteran's death, the 
initial question is whether the appellant has a pending claim 
for dependency and indemnity compensation, including the 
claim of service connection for the cause of the veteran's 
death, since December 1995 under 38 C.F.R. § 3.160; see 
Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007) (a 
reasonably raised claim remains pending until there is either 
recognition of the substance of the claim in a decision by 
the RO from which the claimant could deduce that the claim 
was adjudicated); or whether the claim for dependency and 
indemnity compensation, including the claim of service 
connection for the cause of the veteran's death, was deemed 
denied and the decision became final in the absence of the 
filing of a notice of disagreement.  See Deshotel v. 
Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) (Where the claimant 
files more than one claim with the RO at the same time, and 
the RO's decision acts (favorably or unfavorably) on one of 
the claims, but fails to specifically address the other 
claim, the second claim is deemed denied, and the appeal 
period begins to run.).

In this case, in a letter in November 1995, acknowledging the 
veteran's death, the RO notified the appellant that she may 
apply for dependency and indemnity compensation and for 
pension by submitting VA Form 21-534, which she subsequently 
submitted in December 1995.  The evidence of record consisted 
of a copy of the death certificate, which did not list lung 
cancer as the cause of death and a copy of the veteran's DD-
214.  There was no argument or evidence submitted suggesting 
an association between the cause of the veteran's death and 
an injury, disease, or event of service origin. 

Under these circumstances it is reasonable to expect that the 
claimant knew that the claim for dependency and indemnity 
compensation, including the claim of service connection for 
the cause of the veteran's death, was implicitly denied by 
the action taken by the RO on a related claim of death 
pension benefits, which constituted a final decision on the 
claim for dependency and indemnity compensation, including 
the claim of service connection for the cause of the 
veteran's death, and the finality of the RO's action can be 
challenged by claim of clear and unmistakable error in the 
adverse determination in January 1996.  Deshotel at 1262. 



As the RO rejected the claim for dependency and indemnity 
compensation, including the claim of service connection for 
the cause of the veteran's death, in January 1996, the RO's 
adverse determination became final in the absence of the 
filing of a notice of disagreement, initiating an appeal. 

As for the effective date, the effective date of service-
connected death benefits after separation from service is the 
first day of the month in which the veteran's death occurred 
if the claim is received within 1 year after the date of 
death; otherwise, the effective date is the date of receipt 
of the claim.  38 U.S.C.A. § 5110(d); 38 C.F.R. § 
3.400(c)(2).

As the current claim for dependency and indemnity 
compensation, including the claim of service connection for 
the cause of the veteran's death, was received on October 19, 
2001, more than one year after the veteran's death in 1993, 
the effective date is the date of receipt of the current 
claim, that is, October 19, 2001.

However as the Board granted service connection for the cause 
of the veteran's death on grounds that it was at least as 
likely as not the primary site of the veteran's fatal cancer 
was the lung, which is a disease presumed to be service 
connected for a veteran, who was exposed to certain 
herbicides in Vietnam under 38 U.S.C.A. § 1116 and 38 C.F.R. 
§§ 3.307(a)(6) and 3.309(e), and as respiratory cancers, 
including cancer of the lung, due to exposure to certain 
herbicides in Vietnam, were added to the list of presumptive 
diseases under 38 C.F.R. § 3.309(e), effective June 9, 1994 
(59 Fed. Reg. 29723-29724), which was liberalizing law, and 
as dependency and indemnity compensation was awarded pursuant 
to a liberalizing law, the effective date of such award shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the change in law. 



Where dependency and indemnity compensation to include 
service connection for the cause of the veteran's death was 
awarded pursuant to a liberalizing law, which became 
effective after the change in law, in order for a claimant to 
be eligible for a retroactive payment the evidence must show 
that the claimant met all eligibility criteria for the 
liberalized benefit on the effective date of the liberalizing 
law and that such eligibility existed continuously from that 
date to the date of claim or administrative determination of 
entitlement.  38 C.F.R. § 3.114(a). 

As the appellant met all eligibility criteria for the 
liberalized benefit on the effective date of the liberalizing 
law and that such eligibility existed continuously from that 
date to the date of claim or administrative determination of 
entitlement, and as the claim was reviewed at the request of 
the claimant and was received on October 19, 2001, more than 
1 year after the effective date of the law in June 1994, the 
benefit may be authorized for a period of 1 year prior to the 
date of receipt of such request, that is, October 19, 2000.  
38 C.F.R. § 3.114(a)(3).

Nehmer Court Orders

With respect to an effective date based on presumptive 
service connection for a disease presumed to be caused by 
exposure to certain herbicides in Vietnam, VA has issued 38 
C.F.R. § 3.816 to implement orders of a United States 
district court in the class action of Nehmer v. United States 
Department of Veteran's Affairs. See Nehmer v. United States 
Veterans Administration, 32 F. Supp. 1404 (N.D. Cal. 1989) 
(Nehmer I); Nehmer v. United States Veterans Admin., 32 F 
Supp 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer et al v. 
Veterans Administration of the Government of the United 
States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).



Under 38 C.F.R. § 3.816, a "Nehmer class member" includes a 
Vietnam veteran who had a respiratory cancer or his surviving 
spouse. 38 C.F.R. § 3.816(b)(1)(i)(2) (2007).  The regulation 
applies to a claim for dependency and indemnity compensation 
to include service connection for the cause of the veteran's 
death that were either pending before VA on May 3, 1989, or 
were received by VA between that date and the effective date 
of the statute or regulation establishing a presumption of 
service connection for the covered disease, in this case, 
June 1994.  38 C.F.R. § 3.816(d)(2). 

In such a case, the effective date of the award will be the 
later of the date such claim was received by VA or the date 
death occurred, except as otherwise provided in paragraph 38 
C.F.R. § 3.816(d)(3). 38 C.F.R. § 3.816(d)(2). 

If the requirements of (d)(2) are not met, the effective date 
of the award shall be determined in accordance with 38 C.F.R. 
§ 3.114 and §  3.400.  
38 C.F.R. § 3.816(e).

Although the appellant is a "Nehmer class member" as defined 
by the provisions of 38 C.F.R. § 3.816(b)(1)(i)(2), she does 
not meet the remaining requirements necessary to establish an 
earlier effective date as she did not have a claim pending 
before VA on May 3, 1989, or was her claim denied between May 
3, 1989 and June 9, 1994. Therefore, the effective date for 
her claim is determined by 38 C.F.R. §§ 3.114 and § 3.400, as 
previously explained.  38 C.F.R. § 3.816(c).

As for the appellant's argument that VA did not notify her 
that lung cancer was associated with exposure to Agent 
Orange, an earlier effective date can not be based on 
estoppel where the statute specifically provides the 
effective date as the date of application.  McTighe v. Brown, 
7 Vet. App. 29 (1994).







ORDER

An effective date October 19, 2000, for service connection 
for the cause of the veteran's death is granted. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


